      IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TRACY MAXWELL,                    )
                                  )
        Plaintiff,                )
                                  )       CIVIL ACTION NO.
        v.                        )         2:18cv757-MHT
                                  )             (WO)
NURSE ORR, et al.,                )
                                  )
        Defendants.               )



                              JUDGMENT

      In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

      (1) The      United      States     Magistrate       Judge's

recommendation (doc. no. 33) is adopted.

      (2) The plaintiff’s motion to dismiss (doc. no. 31)

is granted.

      (3) Plaintiff’s claims against defendant Nurse Orr

are    dismissed   with     prejudice,   and   defendant   Orr   is

terminated as a party to this action.
    The clerk of the court is DIRECTED to enter this

document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

    This case is not closed, and is referred back to the

United States Magistrate Judge for further proceedings.

    DONE, this the 13th day of December, 2018.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
